Case 1:21-cv-04047-VM Document 6 Filed 05/06/21 Page 1 of 5




        EXHIBIT A
                                    Case 1:21-cv-04047-VM Document 6 Filed 05/06/21 Page 2 of 5
Kidd Wes-Made In America (prod. by Mindlabs) VIDEO IN DESCRIPTION by Kidd Wes | Free Listening on SoundCloud                                                            5/5/21, 11:40 AM



                                     Home             Stream             Library       Search for artists, bands, tracks, podcasts                Sign in         Create account         Upload



                 Kidd Wes                                                                                                       4 years ago

                 Kidd Wes-Made In America (prod. by Mindlabs)                                                            # Hip-hop & Rap

                 VIDEO IN DESCRIPTION




               Write a comment                                                                                                                     Related tracks


        Like          Repost          Share          Add to Next up            More                                   85.6K      405     170             Cease
                                                                                                                                                         MothaFucker
                                                                                                                                                            9,088        97     2    3

                                Follow Kidd Wes and others on SoundCloud.                                                                                VK Rz
                                                                                                                                                         Gramtalk freestyle
                                  Create a SoundCloud account            Sign in
                                                                                                                                                            1,407        70     24   11


                                                                                                                                                         pedknows
                               Fuck 2016 Rappers
                                                                                                                                                         Tastyer - Pedknows
   Kidd Wes                    Official Video:                                                                                                              3,670        31     8    6

      3,518      37
                               youtu.be/C7zL_OE7gnM
       Follow                                                                                                                                      In playlists
                                # Kidd Wes       # Trump     # Clinton     # Drake    # 40   # YesJulz    # Trap

                                                                                                                                                         DigitalTraphouse
      Report                       134 comments
                                                                                                                                                         Best of the Week Vol. 10
                                                                                                                                                            2       1
                                       LUNAR! at 0:35:                                                                           2 years ago
                                       Gambino ripped this shit o! you G
                                                                                                                                                         DigitalTraphouse
                                                                                                                                                         Best of the Month Vol. 3 - Septemb…
                                       Dj wakach at 1:43:                                                                        3 years ago                3       1
                                       i fw the bass

                                                                                                                                                         Jules Marchisio
                                       girls away at 1:40:                                                                       3 years ago             trap us
                                       loving it already


                                       phelp hawk at 1:09:                                                                       3 years ago
                                                                                                                                                   405 likes
                                       i want it on itunes and spotify


                                       KelseysKicksMusic at 3:10:                                                                4 years ago
                                       MADE IN AMERICA, FLEX MADE ME A TERRORIST :) REPOST!!


                                       Nolan J Jackman at 3:00:                                                                  4 years ago       170 reposts
                                       Wonderfool voice


                                       mark m fleetwood at 0:11:                                                                 4 years ago
                                       Great job blue flame


                                       ccbutterfield1 at 0:24:                                                                   4 years ago   Go mobile
                                       it!!!!! Masterpiece!


                                       User 151735024 at 3:00:                                                                   4 years ago
                                       uper bra låt?? Keep up the god work !

                                                                                                                                               Legal ⁃ Privacy ⁃ Cookie Policy ⁃ Cookie Manager



https://soundcloud.com/kiddwesischurch/made-in-america-prod-by                                                                                                                Page 1 of 3
                            Case 1:21-cv-04047-VM Document 6 Filed 05/06/21 Page 3 of 5
Kidd Wes-Made In America (prod. by Mindlabs) VIDEO IN DESCRIPTION by Kidd Wes | Free Listening on SoundCloud                            5/5/21, 11:40 AM


                                                                                                                   Imprint ⁃ Creator Resources ⁃ Blog ⁃ Charts
                              randychetsingh1960 at 0:09:                                            4 years ago   Popular searches
                              Blue the music is banging as always
                                                                                                                   Language: English (US)

                              c g mcdavid68 at 0:51:                                                 4 years ago
                              Is great song for my.


                              neiljeremyhudson17 at 2:38:                                            4 years ago
                              Love it blue


                              D G Linney at 2:36:                                                    4 years ago
                              Soo much talent...~~!!~


                              edforelli at 3:37:                                                     4 years ago
                              this song is amazing , i like


                              Blair T x Panasik at 1:33:                                             4 years ago
                              I look froward! I love this song!


                              ydimirybe at 3:15:                                                     4 years ago
                              Great song and awesome smile emoticon


                              philiphypaoli1988 at 3:03:                                             4 years ago
                              Amazing, it really is


                              yqomibonu58 at 2:14:                                                   4 years ago
                              sneakers on point


                              pat s a cooper at 2:58:                                                4 years ago
                              So excited for you! Good luck!


                              eqokabyvugi at 0:15:                                                   4 years ago
                              uper bra låt?? Keep up the god work !


                              CPBrooks at 3:21:                                                      4 years ago
                              I love this song ***


                              trentnobriggs6 at 2:50:                                                4 years ago
                              it!!!!! Masterpiece!


                              arebylukiwi at 1:52:                                                   4 years ago
                              A great song! Wish you all


                              F z Gossett3 at 1:03:                                                  4 years ago
                              very nice!!!Love it!


                              IJGormley3 at 1:55:                                                    4 years ago
                              Great song and awesome smile emoticon


                              joshlcrook at 2:13:                                                    4 years ago
                              My ambition was always my favorite


                              ocimakiwew56 at 3:22:                                                  4 years ago
                              It's fantastic!! ;D <333


                              uhabezuraty at 2:03:                                                   4 years ago
                              one word AMAZING


                              J L Forrester75 at 0:41:                                               4 years ago
                              good luck guys you deserve it~@#


                              c d webber7 at 0:28:                                                   4 years ago
                              Great job blue flame


                              SIWregget at 0:33:                                                     4 years ago
                              I love this song


                              Silas D D Emmery at 2:25:                                              4 years ago
                              Wonderfool voice



https://soundcloud.com/kiddwesischurch/made-in-america-prod-by                                                                                 Page 2 of 3
                            Case 1:21-cv-04047-VM Document 6 Filed 05/06/21 Page 4 of 5
Kidd Wes-Made In America (prod. by Mindlabs) VIDEO IN DESCRIPTION by Kidd Wes | Free Listening on SoundCloud                       5/5/21, 11:40 AM



                              punutuw92 at 0:09:                                                     4 years ago
                              Loved the song was good


                              rossenadeau4 at 2:47:                                                  4 years ago
                              perfect song. one of my favourites


                              jacob fritshaw92 at 3:37:                                              4 years ago
                              Beautiful song well song


                              ragubuxefi at 3:00:                                                    4 years ago
                              So excited for you! Good luck!


                              austinbescobedo1983 at 1:41:                                           4 years ago
                              Again and again I Loved it


                              ywimepycyw1964 at 3:29:                                                4 years ago
                              My one and only voice...Love this voice


                              Jasmine at 2:33:                                                       4 years ago
                              bad ass rap <3


                              Sheila at 1:50:                                                        4 years ago
                              Lyrical GENIUS




                                                                                                                   Kidd Wes
                             0:00                                                                      3:39
                                                                                                                   Kidd Wes-Made In America (prod. b…




https://soundcloud.com/kiddwesischurch/made-in-america-prod-by                                                                           Page 3 of 3
                                                         kidd wes made in america                                                                                       SIGN IN
                              Case 1:21-cv-04047-VM Document 6 Filed 05/06/21 Page 5 of 5
                                                                                                                                          Prince Riley - "Brothers” (OBcial
                                                                                                                                          Video Shot By |…
                                                                                                                                          @Dogfoodmedia)
                                                                                                                                          PRINCE RILEY RFMG
                                                                                                                                          165K views • 3 years ago
                                                                                                                                   4:08

                                                                                                                                          Kidd Wes- Blvd Dreams (OBcial
                                                                                                                                          Video) [Directed by Roberto…
                                                                                                                                          Mario]
                                                                                                                                          Kidd Wes
                                                                                                                                          15K views • 5 years ago
                                                                                                                                   2:57

                                                                                                                                          03. Memoirs of a Gold Chain
                                                                                                                                          (prod. by Mikey Beatz)
                                                                                                                                          Kidd Wes
                                                                                                                                          693 views • 6 years ago
                                                                                                                                   3:01

                                                                                                                                          Kidd Wes- Made in America
                                                                                                                                          [Behind the Scenes
                                                                                                                                          Kidd Wes
                                                                                                                                          17K views • 4 years ago
                                                                                                                                   1:43

                                                                                                                                          morray - quicksand (oBcial
                                                                                                                                          music video)
                                                                                                                                          Morray
                                                                                                                                          65M views • 6 months ago
                                                                                                                                   3:47
                      0:00 / 3:45
                                                                                                                                          E-40 "I STAND ON THAT" FT.
                                                                                                                                          JOYNER LUCAS & T.I. (MUSIC…
Kidd Wes-Made In America [O3cial Music Video] (Shot by Gfxkid Films)                                                                      VIDEO)
                                                                                                                                          E40TV
                                                                                                                                          7.6M views • 1 month ago
122,560 views • Nov 9, 2016                                                                  1K         119   SHARE   SAVE         4:54

                                                                                                                                          2000s r&b playlist to get you in
                                                                                                                                          your feels reupload
         Kidd Wes
         379 subscribers
                                                                                                                      SUBSCRIBE           Ahmad-Xv
                                                                                                                                          612K views • 3 months ago
                                                                                                                                  56:58
         Kidd Wes- MADE IN AMERICA
                                                                                                                                          RUN DMC - Walk This Way
         Follow Me:                                                                                                                       (OBcial HD Video) ft. Aerosmith
                                                                                                                                          Run DMC
         SHOW MORE
                                                                                                                                          90M views • 11 years ago
         Instagram: @youngworldlife
                                                                                                                                   4:04

         Twitter: https://twitter.com/YoungWorldLife1​                                                                                    O4L Jigg - SHOOTA SHOOTA
                                                                                                                                          O4L Jigg
                                                                                                                                          1K views • 4 years ago
         FB: https://www.facebook.com/KiddWesYoung...​
                                                                                                                                   2:48
         Stream: https://soundcloud.com/youngworldlife...​
                                                                                                                                          JokaaG - Heart (OBcial Music
                                                                                                                                          Video) Shot By @HoldUpTV
         Produced by: Chris "Mindlabs" Cabrera (@mindlabs)
                                                                                                                                          HoldUpTV
                                                                                                                                          73K views • 2 years ago
         Shot by: GFXkid (@gfxkid)                                                                                                 2:39

                                                                                                                                          NLE Choppa - Final Warning
                                                                                                                                          (OBcial Video)
         Subscribe to Rave Records: https://www.youtube.com/channel/UCpeZ...​                                                             NLE CHOPPA
                                                                                                                                          6.7M views • 4 days ago
         All Rights reserved.                                                                                                             New
         Youngworldlife LLC (c) 2016
                                                                                                                                          Polo G - RAPSTAR (OBcial
                                                                                                                                          Video)
         www.KiddWes.com                                                                                                                  Polo G
                                                                                                                                          49M views • 3 weeks ago
         No one was harmed during the making of this flm, and shot for the purposes of entertainment only.
                                                                                                                                          Eminem - Godzilla ft. Juice
                                                                                                                                          WRLD (Directed by Cole…
                                                                                                                                          Bennett)
                                                                                                                                          Lyrical Lemonade
                                                                                                                                          363M views • 1 year ago


                                                                                                                                          Pooh Shiesty - Back In Blood
                                                                                                                                          (feat. Lil Durk) [OBcial Music…
                                                                                                                                          Video]
                                                                                                                                          Pooh Shiesty
                                                                                                                                          130M views • 4 months ago


                                                                                                                                          21 Savage - a lot (OBcial Video)
                                                                                                                                          ft. J. Cole
                                                                                                                                          21 Savage
                                                                                                                                          365M views • 2 years ago


                                                                                                                                          Yung Bleu - You're Mines Still
                                                                                                                                          (feat. Drake) [OBcial Video]
                                                                                                                                          Yung Bleu
                                                                                                                                          108M views • 4 months ago


                                                                                                                                          Mac Miller - Self Care (OBcial
                                                                                                                                          Music Video)
                                                                                                                                          Mac Miller
                                                                                                                                          281M views • 2 years ago


                                                                                                                                          06. In Between the Lines Ft.
                                                                                                                                          Ca$he & DJ Fly Guy (prod. by…
                                                                                                                                          Dexter
                                                                                                                                          Kidd WesJohnson)
                                                                                                                                          35 views • 6 years ago


                                                                                                                                          Bblasian - Change (OBcial
                                                                                                                                          Video)
                                                                                                                                          Lil Zayo
                                                                                                                                          690K views • 3 years ago


                                                                                                                                          Childish Gambino - Feels Like
                                                                                                                                          Summer
                                                                                                                                          Donald Glover
                                                                                                                                          222M views • 2 years ago
